Opinion by
Judge Hardin:
Although the deed from the appellees to- the appellant, describing the interest of the appellees in the estate of Joel Sweeney, deceased, as being one-seventh; having reference, no doubt, to the number of decedent’s children and their representatives, including Jesse Sweeney, yet the deed in our opinion plainly imports a sale of all the interest and right of the appellants-, as heirs of their grandfather in the property described in the deed as having descended to his heirs; whether Jesse Sweeney, or any other heir, should be excluded on account of advancements or not.
It results that the judgment that the appellees are entitled, notwithstanding their deed, to one-forty-second part of said property, is erroneous.
Wherefore the judgment is reversed and the cause remanded with directions to dismiss the petition.